F I L E D
                                                      United States Court of Appeals
                                                              Tenth Circuit
                UNITED STATES COURT OF APPEALS
                                                              MAY 20 2005
                            TENTH CIRCUIT
                                                        PATRICK FISHER
                                                                  Clerk

In re CLARENCE J. EBEL, Jr.,
d/b/a HAYSTACK MOUNTAIN
GOLF COURSE AND DRIVING
RANGE, d/b/a/ GOLF
HAYSTACK,

           Debtor,
                                            No. 04-1277
                                           (D. Colorado)
LOIS J. EBEL,                           (D.C. No. 03-K-633)

           Plaintiff-Appellee,
      v.
CLARENCE JOSEPH EBEL JR.,

           Defendant-Appellant,

DENNIS KING,

           Defendant,

and

ROBERT KAYNE, E. WARREN
GOSS, and W.F. ROBINSON, III,


           Intervenors-
           Defendants
                            ORDER AND JUDGMENT *


Before HENRY, MURPHY, and MCCONNELL, Circuit Judges. 1


      Clarence Joseph Ebel, Jr., appeals the district court’s order affirming the

bankruptcy court’s application of the Rooker-Feldman doctrine. The district court

concluded that the bankruptcy court lacked jurisdiction to review a Colorado state

court’s ruling in a divorce case. We agree and therefore affirm the district court’s

decision.



                                  I. BACKGROUND

      The epic facts of this dispute are well known to the parties and are set forth

in numerous court orders, including our prior order and judgment in this case.

See In re Ebel, No. 96-1190, 1997 WL 428574 (10th Cir. July 31, 1997). Thus,

we only briefly summarize them here.


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

      1
        After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See F ED . R. A PP . P. 34(a)(2); 10 TH C IR . R. 34.1(G).
The case is therefore ordered submitted without oral argument.

                                           -2-
      In 1986, the District Court for Boulder County, Colorado granted Mrs. Ebel

a divorce from Mr. Ebel. Before the Boulder County court divided the marital

property, Mr. Ebel filed bankruptcy. Despite the bankruptcy filing, the Boulder

County court proceeded with the division of marital property.

      The Ebels then spent years in state court and bankruptcy court litigating

issues relating to the property division. Eventually, this court concluded that the

Boulder County court had acted improperly in proceeding with the property

division after Mr. Ebel filed bankruptcy. See id. We therefore remanded the case

to the bankruptcy court. In turn, that court granted relief from the automatic stay

to allow the Boulder County court to proceed with a second division of property.

      The Boulder County court then awarded the entire marital estate to Mrs.

Ebel, concluding that Mr. Ebel had “dissipated marital assets by reducing the

marital estate by hundreds of thousands of dollars of attorney fees and receiver

fees and that the marital property was subject to over $ 4 million in tax liens.”

See Aplt’s App. at 109 (In re Ebel, No. 00CA0170 (Colo. Ct. App. Feb. 14,

2002)) (unpublished disposition discussing the Boulder County court’s ruling).

Thus, Mr. Ebel had “wasted the marital estate by more than the half to which he

ordinarily would have been entitled.” Id. at 110. Mr. Ebel appealed to the

Colorado Court of Appeals, arguing in part that the Boulder County court had

erred in relying on an alleged stipulation to the value of a golf course, the major



                                          -3-
asset of the estate. The Colorado Court of Appeals rejected Mr. Ebel’s argument

and affirmed the Boulder County court’s order dividing the property. The

Colorado Supreme Court denied certiorari.

      Mr. Ebel then filed the motion at issue in this appeal, arguing that the

Boulder County court’s order dividing the property should be vacated because the

court relied on a void stipulation and violated his due process rights. The

bankruptcy court denied the motion, and the federal district court affirmed that

ruling. Both courts reasoned that Mr. Ebel’s challenge to the state court order

was barred by the Rooker-Feldman doctrine.



                                 II. DISCUSSION

      In this appeal, Mr. Ebel argues that the bankruptcy court and the district

court erred in applying the Rooker-Feldman doctrine. According to Mr. Ebel, the

bankruptcy court retained jurisdiction over the division of marital property

because the Boulder County court violated the automatic stay effected by the

filing of the bankruptcy case. The application of the Rooker- Feldman doctrine

presents a legal question, and we thus engage in de novo review. See Guttman v.

Khalsa, 401 F.3d 1170, 1172 (10th Cir. 2005).

      Under the Rooker-Feldman doctrine, the federal courts lack subject matter

jurisdiction to hear appeals from final judgments of state courts or to adjudicate



                                         -4-
claims that are inextricably intertwined with those judgments. See Rooker v. Fid.

Trust Co., 263 U.S. 413 (1923); D.C. Ct. App. v. Feldman, 460 U.S. 462, 486-87

(1983). The Rooker-Feldman doctrine has been applied to cases involving a

bankruptcy court’s granting relief from the automatic stay to allow a state court

case to proceed. See In re Reitnauer, 152 F.3d 341, 344 (5th Cir. 1998) (holding

that after a bankruptcy court partially lifted the automatic stay to allow state court

proceedings to continue, the federal district court “violated the letter of the

Rooker-Feldman doctrine by sitting in appellate review of the state court

judgment”); see also In re Wilson, 116 F.3d 87, 90 (3d Cir. 1997) (“The

bankruptcy court is also prohibited from reviewing the state court’s judgment by

the Rooker-Feldman doctrine, which prohibits lower federal courts from sitting as

effective courts of appeal for state court judgments.”).

      Nevertheless, the bankruptcy courts retain jurisdiction to review

compliance with the automatic stay. As the Ninth Circuit has reasoned, “the

Rooker-Feldman doctrine is not implicated by collateral challenges to the

automatic stay in bankruptcy.” In re Gruntz, 202 F.3d 1074, 1083 (9th Cir. 1999).

“A bankruptcy court simply does not conduct an improper appellate review of a

state court when it enforces an automatic stay that issues from its own federal

statutory authority.” Id.




                                          -5-
      Here, there is no indication that the Boulder County court violated the

automatic stay. Indeed, when the bankruptcy court remanded the case to the

Boulder County court, it granted relief from the stay to allow that court to divide

the marital property.

      Moreover, as Mrs. Ebel notes here, the issue that Mr. Ebel now seeks to

raise was fully litigated in the state court proceedings. See Aplt’s App. at 107-

143. The Rooker-Feldman doctrine bars such federal court challenges to state

court rulings, and the bankruptcy court was thus without jurisdiction to hear

further disputes on this matter.



                                   III. CONCLUSION

      Accordingly, we AFFIRM the district court’s decision.



                                               Entered for the Court


                                               Robert H. Henry
                                               Circuit Judge




                                         -6-